    1 Benjamin J. Court (No. 0319016)
        STINSON LEONARD STREET LLP
    2 50 S. Sixth Street, #2600
        Minneapolis, MN 55402
    3 Tel: (612) 335-1615
    4 Fax: (612) 335-1657
        Benajmin.court@stinson.com
    5 Counsel to Stig Investments, Inc.
    6 Christopher C. Simpson (AZ018626)
      Stinson Leonard Street LLP
    7
      1850 N. Central Ave., #2100
    8 Phoenix, AZ 85004
      Tel: 602-279-1600
    9 Fax: 602-240-6925
      Email: christopher. simpson@stinson.com
   10 Local Counsel for Stig Investments, Inc.
   11
                                UNITED STATES BANKRUPTCY COURT
   12
                                          DISTRICT OF ARIZONA
   13
         In re                                     Chapter 11
   14
         Bob Bondurant School of High              Case No. 2:18-bk-12041-BKM
   15    Performance Driving, Inc.,
                                                   NOTICE OF APPEARANCE AND
   16                       Debtor.                REQUEST FOR NOTICE
   17
   18            PLEASE TAKE NOTICE that, pursuant to Bankruptcy Rules 2002, 9007, and
   19
        9010 of the Federal Rules of Bankruptcy Procedure and 11 U.S.C. §§ 102(1), 342 and
   20
   21 1109(b), Benjamin J. Court of the law firm of Stinson Leonard Street LLP hereby appears
   22 in the above-captioned bankruptcy as counsel for Stig Investments, Inc., and requests that
   23 copies of all notices and pleadings given or filed in this case be given and served upon
   24
      the undersigned at the contact information below.
   25
   26
   27
   28
        AFDOCS/17774152.1
Case 2:18-bk-12041-BKM          Doc 227 Filed 03/25/19 Entered 03/25/19 08:33:39     Desc
                                 Main Document    Page 1 of 2
    1                           Benjamin J. Court, Esq.
                                STINSON LEONARD STREET LLP
    2                           50 South Sixth Street, Suite 2600
                                Minneapolis, MN 55402
    3                           Telephone: (612) 335-1500
                                Facsimile: (612) 335-1657
    4                           E-mail: benjamin.court@stinson.com
    5
               Neither this Notice of Appearance nor any subsequent appearance, pleading, claim
    6
        or suit is intended to waive (i) any right to have final orders in non-core matters entered
    7
    8 only after de novo review by a district court judge; (ii) any right to trial by jury in any
    9 proceeding so triable herein, or in any case, controversy or proceeding related hereto; (iii)
   10
        any right to have the reference withdrawn by the District Court in any matter subject to
   11
        mandatory or discretionary withdrawal; or (iv) any other rights, claims, actions, defenses,
   12
   13 set-offs or recoupments, in law or in equity, all of which rights, claims, actions, defenses,
   14 set-offs and recoupments are expressly reserved.
   15
        Dated: March 25, 2019                        /e/ Benjamin J. Court
   16                                                Benjamin J. Court (#0319016 - MN)
                                                     STINSON LEONARD STREET LLP
   17                                                50 South Sixth Street, Suite 2600
                                                     Minneapolis, MN 55402
   18                                                Telephone: (612) 335-1500
                                                     Facsimile: (612) 335-1657
   19                                                Email: benjamin.court@stinson.com
   20                                                PRO HAC VICE COUNSEL FOR STIG
                                                     INVESTMENTS, INC.
   21
   22
   23
   24
   25
   26
   27
   28

Case 2:18-bk-12041-BKM       Doc 227 Filed 03/25/19 Entered 03/25/19 08:33:39           Desc
                              Main Document    Page 2 of 2
